Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numerals 20, 21, 30a-b, 34, 40, 42, 50, and 60 in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 fails to recite a transitional phrase after the preamble which renders the claim indefinite because it is not clear if the claim is open or closed ended.  For the purposes of examination, claim 1 will be interpreted as an open ended claim.  It is recommended claim 1 be amended to recite: 
“A hemming finishing punch comprising:  
an arc-shaped pressing surface for pressing an outer panel placed on an inner panel, and 
a relief hole of a size corresponding to a protrusion of the inner panel at a central part of the pressing surface.” 
if applicant wishes for this claim to be open ended.
Claim 1 also recites the punch “having a relief hole of a size corresponding to a protrusions of the inner panel” which renders the claim indefinite because it is unclear what size the relief hole must be due to the size being described in relation to an object that is variable (see MPEP 2173.05(B)(II)).  The claim is directed to a hemming finishing punch and the inner panel and its protrusion are not part of the punch and could be any size or configuration.  For the purposes of examination, this phrase is interpreted as requiring the relief hole to be the size of any possible protrusion that could be on an inner panel.
Claims 2 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the components of the robot that allow it to support a hemming finishing punch, e.g., an arm or hand.  Essentially the scope of the claim is unclear as the preamble sets forth a robot, however the only recited element is a hemming finishing punch according to claim 1.  The examiner notes that a hemming finishing punch in of itself is not a robot, so it is unclear as to the scope of the claim that makes the claimed apparatus a robot.
For the purposes of examination, claims 2 and 3 are interpreted as requiring any possible robot to which a hemming finishing punch could be attached. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2008/0307630 A1 to Honda.
Regarding claim 1, Honda teaches a hemming finishing punch 6010 having an arc-shaped pressing surface for pressing an outer panel placed on an inner panel (Para. [0442]; Figs. 55-67; as shown in Figs. 56 and 57, the pressing surface is arc-shaped), and 
having a relief hole 6044 of a size corresponding to a protrusion of the inner panel at a central part of the pressing surface (Paras. [0460]-[0465]; Figs. 60-67; it is noted that “a relief hole” is being interpreted as an area where something is missing, and as shown in Figs. 60-67 the recessed portion 6044 is an area in which material is missing and is the size of a corresponding protrusion of the inner panel, as shown in Figs. 60 and 63).
Regarding claim 2, Honda teaches a robot 6018, comprising the hemming finishing punch according to claim 1 (Fig. 55; Para. [0043]).
Regarding claim 4, Honda teaches a finishing processing method (Figs. 55-67), comprising: placing an inner panel having a protrusion and an outer panel on each other (Figs. 58-59; Fig. 59 shows the panels placed on each other); and 
by using a hemming finishing punch having an arc-shaped pressing surface and having a relief hole of a size corresponding to the protrusion at a central part of the pressing surface (Figs. 60-67), pressing the outer panel so that the arc-shaped pressing surface is rolled along an end portion of the outer panel and the relief hole corresponds to the protrusion (Figs. 60-67; Paras. [0460]-[0467]).
Regarding claim 5, Honda teaches the finishing processing method according to claim 4, wherein the hemming finishing punch is provided on a robot hand of a robot (Fig. 55), and the press is performed by operation of the robot (Figs. 55-67; Paras. [0443]-[0447]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of KR 2015-0062043 to Yong.
Regarding claim 3, Honda teaches the robot according to claim 2 (Figs. 55-67).
However, Honda fails to explicitly teach the robot further comprising a hemming roller, wherein the hemming finishing punch is provided to be adjacent to the hemming roller.
Yong teaches a robot having a finishing punch 18 further comprising a hemming roller 15, wherein the hemming finishing punch is provided to be adjacent to the hemming roller (Figs. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Honda to include a hemming roller adjacent to the finishing punch as taught by Yong so that the initial rolling operations are performed with a roller designed specifically to provide the desired shape and angle to the folded edge prior to finishing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2005/0102817 A1 to Sovoda teaches a hemming finishing punch 56 with a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 830-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725